IN THE SUPREME COURT OF IOWA
                                 No. 14–1596

                        Filed February 20, 2015


IN THE MATTER OF
DOUGLAS A. KRULL,

      Judicial Magistrate.



      On application of the Iowa Commission on Judicial Qualifications.



      Commission on judicial qualifications filed an application to

discipline a judicial officer.     APPLICATION GRANTED; JUDICIAL

OFFICER REPRIMANDED.



      Thomas J. Miller, Attorney General, Kevin Cmelik and Grant K.

Dugdale, Assistant Attorneys General, for complainant.



      Mark McCormick of Belin McCormick, P.C., Des Moines, for

respondent.
                                           2

WATERMAN, Justice.

       “Déjà vu all over again.” 1 We expect lawyers and judges to learn

from their mistakes.        When a judicial officer repeats violations of the

same ethical rules, sanctions can escalate.                In this case, the Iowa

Commission on Judicial Qualifications (the Commission) recommends we

publicly reprimand Magistrate Douglas A. Krull for signing a warrant to

search the home of his client. Krull in his private practice represented

the mother in a pending action against her ex-husband to modify the

child-custody provisions of their dissolution decree.                A police officer

sought the search warrant in a burglary investigation targeting their son.

Magistrate Krull saw this matter as different from a search warrant he

signed six years earlier that led to the reversal of a criminal conviction

because he contemporaneously represented a client bringing a custody

action against the subject of the search. State v. Fremont, 749 N.W.2d
234, 235, 243–44 (Iowa 2008) (holding Magistrate Krull’s conflict of

interest invalidated warrant). The Commission issued Magistrate Krull a

private admonishment for the Fremont transgression.                   This time, the

district court judge in the modification action granted the opposing

party’s motion to disqualify Krull, requiring a continuance and new

counsel for Krull’s client.

       On our de novo review, we agree with the Commission’s finding

that Magistrate Krull violated three disciplinary rules governing part-time

judicial magistrates by signing the search warrant. Because this is the

second time he has signed a warrant to search the home of a party in a

civil case he was handling in his private practice—conduct for which he

       1David  J. Dreyer, Déjà Vu All Over Again: Turner v. Rogers and the Civil Right to
Counsel, 61 Drake L. Rev. 639, 640 (2013) (attributing the quote to Yogi Berra and
calling him “famous for his enigmatic and oftentimes humorous remarks”).
                                      3

was previously admonished—we impose the recommended sanction of a

public reprimand.

       I. Background Facts and Proceedings.

       Magistrate Krull, age fifty-four, is a part-time judicial magistrate in

the Second Judicial District.     He has practiced law in Worth County

since 1985. Krull served as Worth County Attorney from 1986 to 1998

before opening his own general private practice in Northwood, Iowa. He

was appointed magistrate in 2005.         Krull has maintained his general

private practice in Northwood while serving as magistrate. Worth County

has a population of 7500.       According to Magistrate Krull, only three

lawyers regularly practice in Worth County.        He is the only resident

judicial officer.

       Krull agreed to represent Mindy Miller in his private practice. On

March 21, 2012, Krull filed a petition against her former husband,

Thomas Arndt, to modify their dissolution decree.        Under that decree,

Miller and Arndt shared physical care of their children, L.A. and T.A., but

the children actually lived exclusively with Miller.        The petition for

modification asked the court to grant Miller exclusive physical care. A

trial-setting conference was held on June 1, during which the court set a

trial date of September 14.

       On June 23, a Northwood police officer approached Magistrate

Krull seeking a search warrant to investigate three gas station burglaries.

The warrant identified T.A., age sixteen, as a suspect and authorized the

search of Mindy Miller’s residence for specific stolen goods and items

used in the burglaries. The officer had identified T.A. and another young

man as the burglars from a security camera video and had information

that L.A. sent out a text message offering cigarettes for sale matching the

brands of the stolen cartons of cigarettes. Magistrate Krull immediately
                                     4

recognized the names and knew that the residence to be searched was

Miller’s home.   He thought that his client may be upset with him for

signing a warrant to search her house for evidence implicating her son,

and he “recognized [she] might no longer want [him] to represent her.”

Nonetheless, Magistrate Krull signed the search warrant.         He later

explained he focused on T.A.’s behavior and did not think about how the

discovery of stolen cigarettes at Miller’s home might affect the

modification proceeding.

      At the time he signed the warrant, Magistrate Krull considered

whether this case was similar to Fremont. In Fremont, Magistrate Krull

was asked to sign a warrant to search the residence of Destiny Fremont,

a woman whose name Magistrate Krull recognized from his private

practice. 749 N.W.2d at 235. Krull had filed a custody action on behalf

of his client against Fremont, and that civil matter was pending at the

time the officer presented the warrant for Magistrate Krull’s signature.

Id. He was aware of his client’s pending civil action against Fremont, yet

he signed the warrant anyway, reasoning “that the evidence [supporting

the issuance of the warrant] was overwhelming, physical in nature, and

did not require him to evaluate the credibility of witnesses.” Id. at 235–

36. We held in Fremont that the warrant was constitutionally infirm and

vacated Fremont’s conviction because Magistrate Krull was not acting as

a neutral and detached magistrate.       Id. at 243–44.   Magistrate Krull

received a private admonition from the Commission for signing the

warrant in Fremont.        When history repeated itself six years later,

Magistrate Krull again signed the search warrant presented to him after

concluding Fremont was distinguishable because the warrant this time

authorized the search of the home of his own client rather than the

adverse party.
                                    5

      Miller did not ask Krull to withdraw for signing the warrant to

search her residence, and he continued to represent her in the

modification action and prepare for trial.       Seven days before the

scheduled trial date, the parties exchanged witness and exhibit lists. On

September 12, two days before trial, Thomas Arndt’s counsel sent Krull

an updated witness list naming Magistrate Krull as a witness relating to

his issuance of the search warrant.     Arndt’s counsel filed a motion to

disqualify Krull from representing Miller. The next day the district court

judge conducted a telephonic hearing. The judge granted the motion to

disqualify Krull and continued the trial to allow Miller to retain new

counsel. His order stated:

      A common fact issue in both the search warrant proceedings
      and this modification action is the behavior and conduct of
      [T.A.]. This modification action and the issuance of the
      warrant both impact the legal status of [T.A.]. Given the
      overlap and interconnection of the search warrant
      proceedings and this modification action, it is the opinion of
      the Court that the ethical rules . . . require Mr. Krull to
      withdraw from further representation of [Miller] in this case.

The order required Krull to file a motion to withdraw on or before

September 21. Krull was upset with the order, believing T.A.’s conduct

to be irrelevant to the modification action. He considered the motion to

disqualify him a ploy by opposing counsel to get a continuance.        He

immediately called Miller and explained his disqualification, then

dictated his withdrawal to an assistant and asked her to contact Miller to

sign it. He also contacted another attorney to discuss representing Miller

going forward, personally delivered Miller’s file to her new counsel, and

promptly refunded the balance of Miller’s trust account. However, Krull’s

written withdrawal was mistakenly placed back in Miller’s file and was

neither signed by Miller nor filed with the court.   On October 23, the

district court judge phoned Krull to inform him that he would be filing a
                                     6

complaint with the Commission and noted that Krull had not filed his

withdrawal.   Krull was surprised to learn that his withdrawal had not

been filed and filed it as soon as Miller signed it on October 31.

      Meanwhile, on October 26, the district court judge filed his

complaint against Magistrate Krull with the Commission. The complaint

recounted the foregoing events and noted Magistrate Krull had previously

violated ethical rules by signing the search warrant in Fremont.         The

Commission informed Magistrate Krull of the complaint, and he

responded by letter on February 4, 2013. Magistrate Krull admitted the

facts and explained his thinking in both Fremont and his representation

of Miller. He described the circumstances of his oversight that delayed

the filing of his written withdrawal from Miller’s case. He admitted to the

Commission, “I now understand that I should not have issued the search

warrant . . . . [M]y review was too narrow. I was too much focused on

wanting to carry out my official responsibility in the issuance of search

warrants.” Magistrate Krull also pledged that, “For the future, I will not

as a magistrate act in that capacity in any matter which has any

relationship to my representation of a client in my capacity as a lawyer.”

      The Commission charged Magistrate Krull with several violations of

the Iowa Code of Judicial Conduct, specifically part III(B) of the

application section, rule 51:1.2, and rule 51:2.11.       The Commission

conducted an evidentiary hearing on June 19. Magistrate Krull testified

that he had changed his practices since signing the Arndt warrant and

now considers it his duty to recuse himself, even as to former clients, if it

might give rise to any appearance of impropriety.         When questioned

about missing the withdrawal deadline, he explained that when he was

initially disqualified from representing Miller, he felt blindsided and was

“kind of hot yet.” When the Commission asked Magistrate Krull whether
                                     7

T.A.’s criminal behavior was relevant in the modification proceeding,

Magistrate Krull answered, “I understand where the judge is coming

from, and I can accept where the judge is coming from, and I’ve adopted

that into my analysis of matters since.” At the same time, Magistrate

Krull continued to assert that T.A.’s criminal activity was largely his own

responsibility as a sixteen-year-old boy and did not impact the custody

determination.      Magistrate Krull asked the Commission to distinguish

Fremont, arguing that the two incidents were so far apart in time and

circumstances that they do not constitute a pattern.      Magistrate Krull

called several witnesses, including local attorneys who testified he

conducted himself fairly, knowledgeably, and with integrity and high

moral character on the bench. These witnesses added that Magistrate

Krull was always well prepared and competent and gave examples of

Magistrate Krull recusing himself when necessary.

      Magistrate Krull asked the Commission to impose no more than

another   private    admonition.    The   Commission    instead   filed   an

application with this court to discipline a judicial officer pursuant to

Iowa Code section 602.2106 (2011). The Commission recommends that

Magistrate Krull receive a public reprimand.

      II. Standard of Review.

      “The supreme court may retire, discipline, or remove a judicial

officer from office or may discipline or remove an employee of the judicial

branch for cause . . . .” Iowa Code § 602.2101. “Our standard of review

of a recommendation of judicial discipline by the commission on judicial

qualifications is de novo.”   In re McCormick, 639 N.W.2d 12, 15 (Iowa

2002).    The ethical violation of the judge must be established by a

convincing preponderance of the evidence.        Id.   We give respectful

consideration to the Commission’s findings and recommended sanctions,
                                        8

but are not bound by them.          In re Eads, 362 N.W.2d 541, 550 (Iowa

1985).

      III. Violations.

      We first determine whether Magistrate Krull’s actions violated the

Iowa Code of Judicial Conduct.          Magistrate Krull admitted the facts

charged by the Commission and acknowledged that he was wrong to sign

the warrant.    Even so, “it is our duty to review the findings of the

Commission de novo and evaluate the facts to determine if a violation

occurred.” In re Dean, 855 N.W.2d 186, 189 (Iowa 2014). “In order to

sanction a judge, a violation of the rules must be ‘substantial.’ ” Id. at

191 (quoting Iowa Code § 602.2106(3)(b)).           In determining whether a

violation occurred and what sanction is appropriate, “we look to both

attorney and judicial disciplinary cases and note that principles in

attorney   disciplinary   matters    are    generally   applicable   to   judicial

disciplinary matters.”    Id. at 189.      But, a judicial officer is “held to a

higher standard of conduct by virtue of his office.”         In re Gerard, 631
N.W.2d 271, 277 (Iowa 2001).            If we find that the Commission’s

application for discipline should be granted in whole or in part, we are

authorized by statute to render the decree that we deem appropriate.

Iowa Code § 602.2106(4). Based on our de novo review, we agree with

the Commission and conclude that Magistrate Krull violated three

provisions of the Iowa Code of Judicial Conduct.

      The application section of the Iowa Code of Judicial Conduct states

in relevant part: “A judge who serves repeatedly on a part-time basis or

under a continuing appointment . . . shall not act as a lawyer in a

proceeding in which the judge has served as a judge or in any other

proceeding related thereto.” Iowa Code of Judicial Conduct, Application

III(B). A violation of this provision may trigger discipline. The issue is
                                     9

whether the custody modification proceeding is related to the proceeding

to issue the warrant signed by Magistrate Krull. Magistrates generally

are precluded from signing warrants to search the property of a party to

a civil case in which the magistrate is counsel of record. Cf. Fremont,
749 N.W.2d at 243 (holding a magistrate in that circumstance cannot be

neutral). This is true regardless of whether the warrant was otherwise

proper in all respects and inevitably would be signed by another judicial

officer.   Cf. id. at 235–36, 243–44 (noting “overwhelming” evidence

supported warrant). Magistrate Krull signed the warrant authorizing the

search of his client’s home to seek evidence against her son, the target of

the criminal investigation, while he simultaneously represented the

mother in the civil proceeding to modify custody over the son.          The

findings from the search could have influenced the outcome of the

custody case, as the district court judge noted.        We determine the

pending action to modify custody was a proceeding related to the

application for a warrant to search the same parties. With the benefit of

hindsight, Magistrate Krull concedes he should not have signed the

warrant, and he does not challenge the judge’s ruling compelling his

withdrawal from the modification action. Magistrate Krull should have

realized the need to recuse himself at the time based on Fremont. His

contemporaneous recognition that his client might be upset and

terminate his representation was a red flag.      We conclude Magistrate

Krull violated part III(B) of the application section by signing the warrant

to search his client’s home.

       Iowa Code of Judicial Conduct rule 51:2.11(A) provides, “A judge

shall disqualify himself or herself in any proceeding in which the judge’s

impartiality might reasonably be questioned . . . .”      The terminology

section of the Iowa Code of Judicial Conduct defines “impartiality” as the
                                           10

“absence of bias or prejudice in favor of, or against, particular parties.”

Id., Terminology. The “test is not whether the judge self-questions his

own impartiality, but whether a reasonable person would question it.”

State v. Mann, 512 N.W.2d 528, 532 (Iowa 1994) (addressing nearly

identical language in former version of the rule). Recusal was required

here under that reasonable-person test. Magistrate Krull failed to realize

acting on the search warrant application put him in a lose–lose position.

If he rejected the search warrant, his motive for doing so could be

questioned by Northwood law enforcement.                  If he granted the search

warrant, T.A. could argue that he was “bending over backward” not to

appear to be favoring his client, T.A.’s mother.                     Either way, his

independent judgment could be called into question. As it turned out,

his forced withdrawal the day before the trial prejudiced his client by

prolonging the custody litigation due to the continuance required to

enable her to retain new counsel. 2             Magistrate Krull’s dual roles as

private attorney and judicial officer were incompatible, and he could not

address that inherent conflict through the informed consent of his client

or a rule of harmless error. See Fremont, 749 N.W.2d at 243–44. We




       2Magistrate   Krull argues the opposing party in the custody-modification action
filed the motion to disqualify him for tactical reasons to postpone the trial. We
skeptically view motions to disqualify counsel filed by a litigation adversary. See, e.g.,
Engineered Prods. Co. v. Donaldson Co., 290 F. Supp. 2d 974, 980 (N.D. Iowa 2003)
(“Because of the potential for abuse by opposing counsel, disqualification motions
should be subjected to particularly strict judicial scrutiny.”); Bottoms v. Stapleton, 706
N.W.2d 411, 415 (Iowa 2005) (“The right of a party to choose his or her own attorney is
important, . . . [and] a court must also be vigilant to thwart any misuse of a motion to
disqualify for strategic reasons.”); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v.
Ouderkirk, 845 N.W.2d 31, 40 (Iowa 2014) (“[W]e approach with caution ethics
complaints initiated by a litigation adversary.”). Regardless of the motive of opposing
counsel, Magistrate Krull’s ethical violation provided the grounds for his
disqualification.
                                    11

conclude he violated rule 51:2.11(A) by failing to recuse himself in this

situation in which it would be reasonable to question his impartiality.

      Iowa Code of Judicial Conduct rule 51:1.2 provides: “A judge shall

act at all times in a manner that promotes public confidence in the

independence, integrity, and impartiality of the judiciary, and shall avoid

impropriety and the appearance of impropriety.” This rule is found in

canon 1, which “addresses the need for judges to preserve the crown

jewels of the judiciary—independence, integrity, and impartiality—and

directs judges to uphold the fundamental qualities of judging by avoiding

impropriety.” In re Block, 816 N.W.2d 362, 364 (Iowa 2012). We must

decide whether Magistrate Krull created the appearance of impropriety

by signing the search warrant and thereby eroded the public confidence

in the judiciary.   See Iowa Code of Judicial Conduct R. 51:1.2 cmt. 1

(“Public confidence in the judiciary is eroded by improper conduct and

conduct that creates the appearance of impropriety.          This principle

applies to both the professional and personal conduct of a judge.”).

Judges are held to a higher standard of conduct than attorneys because

of the importance of maintaining an impartial judiciary.      See Fremont,
749 N.W.2d at 242 (“The canons of judicial ethics are designed not to

protect individual defendants, but to protect the judiciary from charges

of partiality. The canons of judicial ethics thus often extend further than

what is constitutionally required.” (Citations omitted.)); In re Gerard, 631
N.W.2d at 277 (Canon 1 “imposes a duty upon a judge that rises above

the normal responsibilities that he has as an attorney.”); In re Eads, 362
N.W.2d at 551 (“The canons of conduct recognize that public confidence

in the judiciary is eroded by irresponsible or improper judicial conduct.

In certain areas judges accept restrictions on their conduct that might be
                                     12

viewed as burdensome by the ordinary citizen and should do so freely

and willingly.” (Internal quotation marks omitted.)).

      In his letter to the Commission, Magistrate Krull admitted he

should have recused himself in both Fremont and this case, but he

explained, “I was too much focused on wanting to carry out my official

responsibility in the issuance of search warrants.”       Regardless of his

subjective intent, his decision to issue the warrant raised reasonable

questions about his impartiality and independence. See In re Worthen,

926 P.2d 853, 871 (Utah 1996) (“ ‘A judge acting in a judicial capacity

may be found to have engaged in prejudicial judicial conduct, although

his conduct was undertaken in subjective good faith . . . .’ ” (quoting In re

Zoarski, 632 A.2d 1114, 1119 (Conn. 1993))). When a judge who is also

a lawyer for a party being searched signs a warrant, there is at least an

appearance of impropriety. Even if Magistrate Krull’s conduct caused no

harm to his client, it was improper because it called into question the

impartiality of the Iowa judiciary.        See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005) (noting that

“some conflict-of-interest rules protect not only the rights of clients, but

also ‘the integrity of the legal system’ ” (quoting 1 Geoffrey C. Hazard Jr.,

et al., The Law of Lawyering § 10.2, at 10-7 (3d ed. 2004 Supp.))).

Magistrate Krull was required to recuse himself from acting on the

search warrant. We conclude that by signing the warrant, he violated

rule 51:1.2.

      IV. Sanction.

      “The focus of sanctions in judicial disciplinary proceedings is not

to punish the individual judge, but to restore and maintain the dignity,

honor, and impartiality of the judicial office, and to protect the public

. . . .” In re McCormick, 639 N.W.2d at 16. “Discipline is also imposed to
                                    13

. . . deter other judges from engaging in unethical conduct.” In re Block,
816 N.W.2d at 365. The Commission has the authority to recommend

that a judge be disciplined and to recommend a specific sanction. In re

Carstensen, 316 N.W.2d 889, 892 (Iowa 1982).             The Commission

recommends that we publically reprimand Magistrate Krull.         “We give

respectful consideration to those recommendations, although we are not

bound by them.”      In re Eads, 362 N.W.2d at 550.        As in attorney

discipline cases, we decide the appropriate sanction on a case-by-case

basis. Cf. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Plumb, 589
N.W.2d 746, 748 (Iowa 1999).          We consider all aggravating and

mitigating circumstances to tailor the sanction. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Earley, 774 N.W.2d 301, 308 (Iowa 2009).

      In judicial discipline cases, we have identified factors to consider,

including:

           1. whether the misconduct is isolated or a pattern of
      misconduct;
           2. the nature, extent, and frequency of the acts of
      misconduct;
            3. whether the misconduct occurred in or out of the
      courtroom;
             4. whether the misconduct occurred in the judge's
      official capacity or in his or her private life;
            5. whether the judge has acknowledged or recognized
      the misconduct;
           6. whether the judge has made an effort to change or
      modify his or her conduct;
             7. the length of service on the bench;
             8. whether there have been any prior complaints;
            9. the effect of the misconduct upon the integrity of
      and respect for the judiciary; and
             10. the extent to which the judge exploited the judicial
      office to satisfy personal interests.
                                       14

In re Block, 816 N.W.2d at 365–66. Finally, we will consider sanctions

imposed in similar situations.        See, e.g., id. at 366 (considering the

sanction given in similar cases both in Iowa and in other jurisdictions).

      We agree with the Commission that it is significant Magistrate

Krull previously was admonished for issuing the Fremont search warrant.

Magistrate Krull argues that these two cases are so separated by time

and particular facts that they do not constitute a pattern of misconduct.

We disagree.    In both matters, Magistrate Krull signed a warrant to

search the property of a party in pending civil litigation in which he was

counsel of record. Both transgressions carried adverse consequences—in

Fremont, Magistrate Krull’s conflict required us to vacate a conviction,
749 N.W.2d at 244, and here, the parties were subjected to delay and

additional expense resulting from the continuance of the trial and

retention of new counsel.         In both cases, Magistrate Krull’s conflict

between his public and private roles led to an appearance of impropriety.

He should have learned from Fremont to recuse himself from any search

warrant application targeting someone who is a party in a case in which

he is counsel of record. His prior admonishment for violating the same

rules is an aggravating factor.

      Magistrate    Krull   cooperated      with   the   Commission     and

acknowledged his mistakes and corrective measures taken to avoid

repeating them. His cooperation, contrition, and corrective measures are

mitigating factors. Id. at 365–66; see also In re Dean, 855 N.W.2d at 193.

Although he explained why he did not realize the need to recuse himself

at the time he signed the warrants, we do not consider Magistrate Krull’s

mistaken belief he was acting properly to excuse his misconduct. Cf. In

re Meldrum, 834 N.W.2d 650, 653 (Iowa 2013) (concluding that it was not

an excuse that Meldrum was unaware his conduct violated a judicial
                                         15

canon); Howe, 706 N.W.2d at 378 (explicitly crediting Howe with the

motivation “to resolve city charges in a fashion that was just to the city

as well as to defendants,” but noting his conduct still “crossed the line”).

       Importantly, however, Magistrate Krull was motivated not by

personal gain, but by his desire to carry out his judicial duties and serve

the people of Worth County.           He realized if he recused himself, the

nearest available judicial officer was at least thirty miles away. There is

no evidence that Magistrate Krull signed the warrant to gain an improper

advantage for his private client.         We weigh the appropriate sanction

mindful of the “duty to sit” 3 to fulfill judicial responsibilities.             We

consider Magistrate Krull’s motivation to honor that duty as a mitigating

factor.

       The duty to sit is set forth in our judicial canons. Rule 51:2.7,

entitled “Responsibility to Decide” states, “A judge shall hear and decide

matters assigned to the judge, except when disqualification is required

by rule 2.11 or other law.”       Iowa Code of Judicial Conduct R. 51:2.7.

Rule 51:2.1 states, “The duties of judicial office, as prescribed by law,

shall take precedence over all of a judge’s personal and extrajudicial

activities.” Id. r. 51:2.1.

       Although there are times when disqualification is necessary
       to protect the rights of litigants and preserve public
       confidence in the independence, integrity, and impartiality of
       the judiciary, judges must be available to decide matters that
       come before the courts. Unwarranted disqualification may
       bring public disfavor to the court and to the judge
       personally. The dignity of the court, the judge's respect for
       fulfillment of judicial duties, and a proper concern for the

       3The   duty to sit was accepted generally in federal practice until 1974, when
Congress amended 28 U.S.C. § 455, consistent with the then-existing version of the
ABA Model Code. Debra Lyn Bassett & Rex R. Perschbacher, The Elusive Goal of
Impartiality, 97 Iowa L. Rev. 181, 202 (2011). A significant minority of states still
expressly recognize the duty to sit. Id. at 202 n.114.
                                    16
      burdens that may be imposed upon the judge's colleagues
      require that a judge not use disqualification to avoid cases
      that present difficult, controversial, or unpopular issues.

Id. r. 51:2.7 cmt. 1. We have said that “ ‘there is as much obligation for

a judge not to recuse when there is no occasion for him to do so as there

is for him to do so when there is.’ ” State v. Biddle, 652 N.W.2d 191, 198

(Iowa 2002) (quoting Mann, 512 N.W.2d at 532).

      As another court observed:

             To reiterate, in the absence of a genuine basis for
      recusal or disqualification, an inappropriate recusal or
      disqualification    would    “simply    be   shirking”    and
      “irresponsible.” Indeed, Delaware’s approach reflects an
      obvious tenet: that there is a duty incumbent on judges “not
      to unreasonably burden fellow judges by recusing in
      response to a weak argument for disqualification.” Upon
      proper motion for disqualification, a judge's decision should
      . . . not [be] guided or influenced by factors such as
      convenience or a desire to remove the allegations of bias
      from the case.
             Taken together, the foregoing case law and Delaware
      Code of Judicial Conduct confirm a judge's important “duty
      to sit” unless and until genuinely convinced of the need for
      recusal or disqualification.

State v. Desmond, No. 91009844DI, 2011 WL 91984, at *12 (Del. Super.

Ct. Jan. 5, 2011) aff'd, 29 A.3d 245 (Del. 2011) (footnotes omitted). As a

commentator explained:

      There are at any juncture only a finite number of available
      judges. The recusal of one judge puts greater pressure on
      judges that are not disqualified, particularly in smaller
      districts with fewer sitting judges. To a degree, the duty to
      sit, at least in its benign form, is in large part a duty not to
      unreasonably burden fellow judges by recusing in response
      to a weak argument for disqualification.
            To combat a judge's potential urge to avoid
      demanding, time-consuming, or controversial cases, the legal
      profession has long taken the view that the nature of a
      judgeship implies that the judge has a responsibility to hear
      and decide cases, one that should not be shirked for political
      or personal reasons. To the extent one views the duty to sit
      as a general and rebuttable obligation to preside over a case
      unless disqualified, it is unobjectionable.
                                          17

Jeffrey W. Stempel, Chief William's Ghost: The Problematic Persistence of

the Duty to Sit, 57 Buff. L. Rev. 813, 820–21 (2009) (footnotes omitted).

To be clear, a desire to avoid burdening fellow judges does not cure a

conflict of interest, and judges should recuse themselves when necessary

regardless of the resulting inconvenience to those seeking warrants.

However, we may calibrate our judicial discipline by crediting the judge’s

subjective motivation to honor the duty to sit.

       Magistrate Krull asks us to impose a public admonition instead of

a public reprimand. “We employ professional admonitions not so much

by way of criticism as to instruct the bar.               We view admonitions as

considerably less severe than reprimands, and consider them to be

something less than actual discipline.” 4              Comm. on Prof’l Ethics &

Conduct v. Liles, 430 N.W.2d 111, 113 (Iowa 1988).                    He argues his

position is similar to that of the part-time assistant county attorney in

Liles who also confronted potential conflicts between his official duties

and his private practice. See id. at 112. We recognized in Liles that part-

time official positions are necessary to serve smaller rural populations,

yet give rise to potential conflicts of interest:

       A certain ambiguity is built into Iowa’s system of part-time
       county attorneys. The overwhelming majority of the state’s
       county attorneys serve part-time and derive their livelihood

       4The   Commission may issue a “letter of caution and warning” instead of a
sanction if the judicial officer’s “conduct has been questionable but does not amount to
misconduct, or that misconduct of a very minor nature has occurred which does not
warrant formal discipline.”        Iowa Ct. R. 52.26.     The Commission issues such
admonitions privately. A private reprimand is no longer “an available form of discipline
once we grant an application submitted to us by the Commission.” In re Block, 816
N.W.2d at 366. We have issued public admonitions in several attorney discipline cases.
See, e.g., Iowa Supreme Ct. Bd. of Prof'l Ethics & Conduct v. Visser, 629 N.W.2d 376, 383
(Iowa 2001); Comm. on Prof’l Ethics & Conduct v. Zimmerman, 522 N.W.2d 619, 621
(Iowa 1994); In re Frerichs, 238 N.W.2d 764, 770 (Iowa 1976). We have never given a
public admonition in an application for judicial discipline, although that option is
available to us in appropriate circumstances.
                                        18
      largely from the private practice of law.        Whatever the
      advantages or disadvantages of the system, it exists
      primarily for economic reasons. Many of our counties have
      comparatively sparse populations and it is felt they do not
      require the services of full-time county attorneys.
            The legislature undertook to provide the public with
      county attorney services which are necessary and at the
      same time spare the taxpayers the greater expense of full-
      time county attorneys. Accordingly the statute leaves it up
      to the boards of supervisors of each county to determine
      whether the office shall be full or part-time. Iowa Code
      § 331.752 (1987).
            A result of the plan is that part-time county attorneys,
      who are expected to also engage in private law practice, must
      walk a fine line to avoid conflicts. The two incidents involved
      here are typical of how public legal matters often become
      intertwined with private ones. A conflict of interest or the
      appearance of one is always a danger.

Id.

      Similar observations apply to part-time judicial magistrates, but

Liles is distinguishable on its facts.       See id.   Unlike Magistrate Krull,

there is no indication Liles had been admonished previously.              Liles

shared office space with Paul Hansen, another part-time assistant

county attorney.    Id.    In two instances, Liles continued to represent

clients in his private practice after Hansen, as a prosecutor, filed

criminal charges against persons adverse to Liles’s clients. Id. Hansen

was terminated from his position as prosecutor and later accused Liles of

misconduct for continuing to represent those clients. Id. We concluded

there was no proof Liles was involved in any actual conflict of interest

because, although he shared office space with Hansen, they were neither

partners nor associates.        Id.     We nevertheless concluded Liles’s

continued representation was “ill advised” and warranted an admonition

because the nature of his arrangement with Hansen was unclear to the

public, and it could appear Liles’s clients gained an “advantage by reason

of his public office.”    Id. at 113.   By contrast, Magistrate Krull’s rule
                                     19

violations are clear. Indeed, Magistrate Krull admits that he should have

recused himself from acting on the search warrants on both occasions.

       Nevertheless, we are mindful that part-time magistrates who must

avoid conflicts of interest with their private practices also face the

challenges we described in Liles. See id. at 112. Many counties in Iowa

employ part-time judicial magistrates who need to engage in private

practice to earn a living. Id. Sparsely populated areas of the state such

as Worth County have fewer lawyers and judges to provide access to

justice. The nearest available judicial officer may be a long drive away if

the resident magistrate recuses himself.       Part-time magistrates must

remain vigilant to avoid conflicts of interest while honoring their duty to

sit.   The Iowa Code of Judicial Conduct applies statewide.           As the

Washington Supreme Court stated, “Our legal system is based on the

foundation that an independent, unbiased, and competent judiciary will

interpret and apply the laws that govern us. This is paramount to the

American concept of justice and fairness.” In re Disciplinary Proceeding

Against Michels, 75 P.3d 950, 957 (Wash. 2003) (en banc). Maintaining

the requisite independence and neutrality of our judiciary inevitably

requires some measure of personal sacrifice:

               The strength of our judicial system is due in large part
       to its independence and neutrality. These twin qualities help
       remove outside influences from judicial decision-making,
       and promote public respect and confidence in our system of
       justice. Yet, judicial independence does not come without
       some personal sacrifice by judges. Judicial independence
       and neutrality require judges to limit or abstain from
       involvement in a variety of activities commonly enjoyed by
       others . . . .

In re McCormick, 639 N.W.2d at 15 (citation omitted).

       The sacrifices may include foregoing representation in a civil case

on a matter previously addressed as a judge. See Iowa R. Prof’l Conduct
                                    20

32:1.12. The consequences can be severe when those wearing multiple

hats cross ethical lines by signing a search warrant instead of recusing

themselves.   The search warrant prompting today’s public reprimand

sought evidence of cigarettes purloined by minors.           The criminal

convictions vacated in Fremont were for possession of marijuana with

intent to deliver and child endangerment. 749 N.W.2d at 236, 244. But,

Fremont’s holding would also apply to vacate a conviction for first-degree

murder.

      Considering all of the aggravating and mitigating factors together,

we conclude that a public reprimand is the appropriate sanction here. A

public reprimand is consistent with judicial discipline cases in our sister

jurisdictions. See Ky. Bar Ass’n v. Fitzgerald, 652 S.W.2d 77, 77 (Ky.

1983) (imposing public reprimand on judge who entered a custody order

transferring children from their mother to their uncle, then represented

the uncle after resigning from his judicial position); Miss. Comm’n on

Judicial Performance v. Bustin, 71 So. 3d 598, 600, 607 (Miss. 2011)

(en banc) (issuing a thirty-day suspension and public reprimand for a

judge who signed an arrest warrant for an opposing party in a child-

custody matter based on an affidavit submitted by his own client); Miss.

Comm’n on Judicial Performance v. Atkinson, 645 So. 2d 1331, 1337

(Miss. 1994) (en banc) (holding a public reprimand appropriate when a

judge set bail for a defendant and then petitioned for a bond reduction as

a private attorney); Ohio State Bar Ass’n v. Vukelic, 811 N.E.2d 1127,

1127–28 (Ohio 2004) (imposing a public reprimand when a magistrate

failed to recuse himself when a client in a domestic relations case

appeared   before   him   on   criminal   misdemeanor    charges);   In   re

Disciplinary Proceedings Against Ziegler, 750 N.W.2d 710, 713, 736–37

(Wis. 2008) (imposing a public reprimand when a judge failed to recuse
                                   21

herself from cases in which her spouse was a director of a party, even

though the judge gained no personal benefit from the conflict).

Accordingly, we conclude a public admonishment for Magistrate Krull’s

second warrant-related transgression is insufficient and a public

reprimand is required.

      V. Conclusion.

      For these reasons, we adopt the Commission’s recommendation

and publicly reprimand Magistrate Krull for his conduct.

      APPLICATION GRANTED; JUDICIAL OFFICER REPRIMANDED.